DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, lines 1-2; the recitation  “The method of claim 1, wherein, when selecting the second viewpoint of the third viewpoint… “ should be recited as “The method of claim 1, wherein, when selecting the second viewpoint [[of]]  or the third viewpoint… “ .            Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") claimed as a product without any structural recitations.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer readable storage medium can be comprised of transitory matter (ie. Carrier waves).
 Examiner suggests adding "non-transitory" to the claim in order to overcome the rejection.

Claim 17.  “A computer readable storage medium”  should be  recited as “ A non-transitory computer readable storage medium “ .
Furthermore, according to the new  "Subject Matter Eligibility of Computer Readable Medium" memo dated January, 2010, https://patentlyo.com/media/docs/2012/06/101_crm_20100127.pdf  a claim drawn to a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under            35 USC 101   by  adding the limitation store in “non -                                                                                                                                                                         transitory"  or “tangible” computer readable storage medium to the claim.  
http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf 
"Subject Matter Eligibility of Computer Readable Medium" memo dated January, 2010,
https://patentlyo.com/media/docs/2012/06/101_crm_20100127.pdf

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Leppanen et al ( EP "3118722" in IDS).
               Regarding Claims 1, 16, 17,  Leppanen et al teaches  a method, comprising: at a computer system including a display generation component (32 in Fig.4) and one or more input devices (44 in Fig.4) (Fig.4; Paragraph 0031-0042): 
displaying, by the display generation component, a first view of at least a portion of a three-dimensional environment (22 in Figs.11A, 13A) corresponding to a first viewpoint (Figs.11A, 13A; Paragraph 0109-0111); 
while displaying the first view of the at least the portion of the three-dimensional environment (Figs.11A, 13A), detecting a change in grip ( compare 210 with 212 in Figs.11A, 13A; Paragraph 0105-0107) of a user's hand in conjunction with detecting a gaze input (230 in Figs.11A, 13A; Paragraph 0111, 0117) directed to a respective position in the portion of the three-dimensional environment, wherein the change in grip of the user's hand results in a first predefined hand grip (Figs.11A, 13A; Paragraph 0105-0119); 
while the user's hand maintains the first predefined hand grip, detecting a respective movement of the user's hand (214 in Figs.11C, 13C; Paragraph 0113-0115, 0120-0122); and
 in response to detecting the respective movement of the user's hand (214 in Figs.11C, 13C) while the user's hand maintains the first predefined hand grip (Paragraph 0107, 0112, 0118): 
in accordance with a determination that the respective position is a first position (Figs.11B, 11C or  13B, 13C) and that the respective movement includes a first amount of movement (212 in Figs.11B, 13B), replacing the first view of the at least the portion of the three-dimensional environment corresponding to the first viewpoint with a second view (Figs.11D or 13D; Paragraph 0116, 0123)  of at least the portion of the three-dimensional environment corresponding to a second viewpoint that is different from the first viewpoint, wherein the second viewpoint is selected in accordance with the respective movement of the user's hand and the first position in the three-dimensional environment (Figs.11A-11D, 13A-13D; Paragraph 0106-0116;  0117-0123); and
 in accordance with a determination that the respective position is a second position that is different from the first position and that the respective movement includes the first amount of movement, replacing the first view of the at least the portion of the three-dimensional environment corresponding to the first viewpoint with a third view of at least the portion of the three-dimensional environment corresponding to a third viewpoint, wherein the third viewpoint is selected in accordance with the respective movement of the user's hand and the second position in the three-dimensional environment, and the third viewpoint is different from the first viewpoint and the second viewpoint. (Figs. 11A-11D, Paragraph 0106-0116; Figs. 13A-13D; Paragraph 0117-0123).

        Regarding Claim 3,  Leppanen et al teaches the method including: in response to detecting the gaze input directed to the respective position in the portion of the three-dimensional environment, applying a visual effect at the respective position to visually distinguish the respective position from its surrounding areas in the three-dimensional environment. ( Paragraph 0124).
        Regarding Claim 4,  Leppanen et al teaches the method further including: prior to detecting the change in grip of the user's hand that results in the first predefined hand grip, detecting the gaze input at a third position different from the respective position in the three-dimensional environment; in response to detecting the gaze input at the third position, applying the visual effect at the third position in the three-dimensional environment to visually distinguish the third position from its surrounding areas in the three-dimensional environment; while displaying the visual effect at the third position in the three-dimensional environment, detecting movement of the gaze input from the third position to the respective position in the three-dimensional environment; and in response to detecting the movement of the gaze input from the third position to the respective position, ceasing to apply the visual effect at the third position and applying the visual effect to the respective position. (Paragraph 0124-0132).
        Regarding Claim 5,  Leppanen et al teaches the method including: detecting a respective gesture comprising predefined movement of a first portion of the user's hand relative to a second portion of the user's hand; and in response to detecting the respective gesture, shifting a respective application location of the visual effect in the portion of the view of the three-dimensional environment in accordance with the respective gesture. (Figs.11A-11D, 13A-13D; Paragraph 0107-0123).
        Regarding Claim 6,  Leppanen et al teaches the method, wherein detecting the respective movement of the user's hand while maintaining the first predefined hand grip includes detecting movement of the user's hand while a plurality of fingers of the hand remain in contact with a palm of the hand. (Figs.11A-11D, 13A-13D; Paragraph 0107-0123).
        Regarding Claim 7,  Leppanen et al teaches the method wherein selecting the second viewpoint or the third viewpoint in accordance with the respective movement of the hand includes selecting the second viewpoint or the third viewpoint based on an amount of rotation of the hand around a wrist attached to the hand in the respective movement of the hand. (Figs.11,13; Paragraph 0124-0132).
        Regarding Claim 8,  Leppanen et al teaches the method wherein selecting the second viewpoint or the third viewpoint in accordance with the respective movement of the hand includes selecting the second viewpoint or the third viewpoint based on an amount of rotation of the hand around an elbow attached to the hand in the respective movement of the hand. (Figs.11-13; Paragraph 0124-0132).
        Regarding Claim 9,  Leppanen et al teaches the method, wherein, when selecting the second viewpoint or the third viewpoint in accordance with the respective movement of the hand, a full range of rotational movement of the user's hand around a wrist attached to the hand causes navigation to a respective viewpoint corresponding to the respective position to which the gaze input is directed, and different amounts of rotational movements of the user's hand around the wrist that are less than the full range of rotational movement of the user's hand around the wrist cause different amounts of navigation toward the respective viewpoint corresponding to the respective position to which the gaze input is directed. (Figs.11-13; Paragraph 0124-0132).
        Regarding Claim 10-11,  Leppanen et al teaches the method wherein detecting the respective movement of the user's hand while the user's hand maintains the first predefined hand grip further includes detecting one or more tap gestures performed by the user's hand; wherein detecting the respective movement of the user's hand while the user's hand maintains the first predefined hand grip further includes detecting one or more swipe gestures performed by the user's hand. (Figs.11A-11D, 13A-13D; Paragraph 0107-0123).
        Regarding Claim 12,  Leppanen et al teaches the method wherein detecting the respective movement of the user's hand while the user's hand maintains the first predefined hand grip further includes: detecting movement of the user's hand toward the user while the first predefined hand grip is maintained; and ceasing to maintain the first predefined hand grip after the movement of the user's hand toward the user. (Figs.11A-11D, 13A-13D; Paragraph 0107-0123).
        Regarding Claim 13,  Leppanen et al teaches the method including: displaying a sequence of intermediate views corresponding to a sequence of intermediate viewpoints between the first viewpoint and the second or third viewpoint, wherein the sequence of intermediate viewpoints corresponds to movement of a virtual viewer in the three-dimensional environment that is based on one or more movement characteristics of the respective movement of the user's hand. (Figs.11A-11D, 13A-13D; Paragraph 0107-0123).
        Regarding Claim 14,  Leppanen et al teaches the method including: while replacing the first view of the at least the portion of the three-dimensional environment corresponding to the first viewpoint with a subsequent view of at least the portion of the three-dimensional environment corresponding to a subsequent viewpoint closer to a target position selected in accordance with the respective position of the gaze input, displaying an animated transition between the first view and the subsequent view while visually deemphasizing a peripheral portion of a field of view of the user into the three-dimensional environment during the animated transition between the first view and the subsequent view. (Figs.11A-11D, 13A-13D; Paragraph 0107-0123).
        Regarding Claim 15,  Leppanen et al teaches the method wherein replacing the first view with another view of the three-dimensional environment corresponding to a viewpoint different from the first viewpoint is performed in accordance with a determination that the respective position to which the gaze input is directed corresponds to a position of a non-moveable object (Paragraph 0081) and wherein the method includes: in response to detecting the respective movement of the user's hand while the user's hand maintains the first predefined hand grip: in accordance with a determination that the respective position in at least the portion of the three-dimensional environment corresponds to a position of a movable object: maintaining display of the first view of the at least the portion of the three-dimensional environment; and moving the movable object from the respective position toward the first viewpoint. (Paragraph 0074-0104).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach 
the method further including: in response to detecting the respective movement of the user's hand while the user's hand maintains the first predefined hand grip: in accordance with a determination that the respective position is the first position and that the respective movement includes a second amount of movement that is different from the first amount of movement, replacing the first view of the at least the portion of the three-dimensional environment corresponding to the first viewpoint with a fourth view of at least the portion of the three-dimensional environment corresponding to a fourth viewpoint, wherein the fourth viewpoint is selected in accordance with the respective movement of the user's hand and the first position in the three-dimensional environment and the fourth viewpoint is different from the first viewpoint and the second viewpoint; and in accordance with a determination that the respective position is the second position and that the respective movement includes the second amount of movement, replacing the first view of the at least the portion of the three-dimensional environment corresponding to the first viewpoint with a fifth view of at least the portion of the three-dimensional environment corresponding to a fifth viewpoint, wherein the fifth viewpoint is selected in accordance with the respective movement of the user's hand and the second position in the three-dimensional environment, and the fifth viewpoint is different from the first viewpoint, the third viewpoint, and the fourth viewpoint as claimed in Claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                                                                    Conclusion   
10.            Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

11.            It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

12.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622